Citation Nr: 9931410	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  95-39 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969, including service in the Republic of Vietnam, and 
periods of active duty for training with the National Guard.

This matter came before the Board on appeal from an October 
1994 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  The veteran 
appeared at a personal hearing before a Hearing Officer at 
the RO in August 1995.  

In December 1998, the Board remanded the case so that the 
veteran could be afforded a personal hearing before a Member 
of this Board sitting at the RO.  That hearing was held on 
August 1999.  As noted in the remand portion of this decision 
and remand, the Board has found that the development of 
additional evidence would be helpful prior to rendering a 
decision on this appeal.   


FINDINGS OF FACT

1.  The veteran has been diagnosed as suffering from post-
traumatic stress disorder, due to stressors he experienced 
during his active service in Vietnam during the Vietnam Era.

2.  The veteran has submitted a plausible claim for service 
connection for post-traumatic stress disorder.  


CONCLUSION OF LAW

The veteran has submitted a plausible claim for service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he was exposed to stressors during 
his active service in Vietnam which led to the development of 
post-traumatic stress disorder (PTSD).
In support of his claim, he has submitted written statements 
and hearing testimony describing his asserted stressors.  

Among the stressors he lists are the following: 1) while 
serving as an S-2 intelligence officer with the 3rd 
Battalion, 34th Artillery, 9th Infantry Division, in late March 
1969, he was returning to the base at Dong Tam when his small 
convoy came across a group of enemy soldiers setting up an 
ambush.  Fire was exchanged, and the driver of the security 
detail accompanying his group, a soldier from the 1st 
Battalion, 84th Artillery who had been assigned to assist 
him, was seriously injured or killed by a Claymore mine.  2) 
During the period when the 9th Infantry was in the process of 
withdrawing its troops from Dong Tam, and ultimately from 
Vietnam, (which the veteran recalls as having taken place 
from mid-May to mid-June 1969) the base at Dong Tam was hit 
every night by enemy rockets and mortar rounds; the veteran 
was present during many of these attacks.  3) On May 15, 
1969, the veteran traveled to see the S-2 officer of the 1st 
Battalion, 84th Artillery.  He was accompanied by his driver 
SFC Mitchell as well as a group of soldiers from the 1st 
Battalion, 84th Artillery who were also on their way to the 
1st/84th headquarters.  Their group was hit by mortar fire 
lasting about three minutes.  They took cover in a ravine, 
but when the veteran turned around to see who was immediately 
behind him he saw a young soldier from the 1st/84th, perhaps 
18 or 19 years old, who had been hit in the face by enemy 
fire and killed.  That young soldier had been in country only 
about three weeks at the time he was killed.  4) One night 
during the period when the 9th Infantry was in the process of 
withdrawing its troops from Vietnam (which the veteran 
recalls as having taken place from approximately mid-May to 
mid-June 1969) Cobra helicopters were ordered up by the Dong 
Tam base commander on a search and destroy mission in an 
effort to reduce the number of enemy mortar and rocket 
attacks hitting Dong Tam.  One of the Cobra helicopters was 
hit by friendly fire from another Cobra.  The damaged Cobra 
exploded in a tremendous fireball about 400 meters away from 
Dong Tam.  The veteran went with an infantry platoon to 
recover the remaining pieces of the bodies of the two 
helicopter crewmembers who were killed in that explosion. 

The Board notes that from January 1967 through August 1969, 
the 9th Infantry Division at Dong Tam was supported by the 
following units assigned to the 9th Aviation Battalion:  
Company A AirMobile, Company B AirMobile, and Troop D, 3rd 
Squadron, 5th Cavalry (Air Cavalry).  The Board further notes 
that the names inscribed on the Vietnam Veteran's Memorial 
include the following servicemen who died while flying in AH-
1G Huey Cobra attack helicopters:

Incident Date:  June 25, 1969
William Michael Elbracht, Aircraft Commander, Troop D, 3rd 
Squadron, 5th Cavalry                 
Roy Kenneth Williams, Jr., Pilot, Troop D, 3rd Squadron, 5th 
Cavalry
  
	Incident Date:  August 20, 1969
Martin Lester Taber, Aircraft Commander, Troop D, 3rd 
Squadron, 5th Cavalry
James Richard Waldowski, Pilot, Troop D, 3rd Squadron, 5th 
Cavalry

Documents contained in the claims file show that the veteran 
received treatment at the Brighton Marine Public Health 
Center in Brighton, Massachusetts during the period from 
January 1986 through May 1990 for psychiatric problems listed 
as post-traumatic stress disorder and a panic disorder with 
agoraphobia.
  
In November 1993, the veteran filed a claim for entitlement 
to service connection for post-traumatic stress disorder.

The report of the veteran's August 1994 VA psychiatric 
examination listed a diagnosis of post-traumatic stress 
disorder.

In October 1994, the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder on the 
grounds that it had been unable to verify the veteran's 
claimed stressors.

Upon consideration of all the evidence presented, the Board 
finds that the veteran's claim is well-grounded; that is, 
accepting the statements of record as plausible, there is 
evidence of a current disability, and a nexus between the 
current disability and the veteran's active service.  See 
generally Caluza v. Brown, 7 Vet.App. 498 (1995).  The VA 
accordingly has a duty to assist the veteran in the 
development of his claim.


ORDER

The veteran's claim for service connection for post-
traumatic stress disorder is well-grounded.


REMAND

Prior to rendering a decision on the veteran's appeal, the 
Board believes it would be helpful to attempt to ascertain if 
either William Michael Elbracht, Aircraft Commander, Troop D, 
3rd Squadron, 5th Cavalry, or Roy Kenneth Williams, Jr., 
Pilot, Troop D, 3rd Squadron, 5th Cavalry, or Martin Lester 
Taber, Aircraft Commander, Troop D, 3rd Squadron, 5th Cavalry, 
or James Richard Waldowski, Pilot, Troop D, 3rd Squadron, 5th 
Cavalry, might be the servicemen the veteran described as 
having been killed when their helicopter went down in a 
fireball near Dong Tam.  Therefore, the Regional Office (RO) 
should contact the U.S. Armed Services Center for Research of 
Unit Records and attempt to verify the veteran's stressors 
described above in the decision portion of this decision and 
remand.  

The Board notes that the RO did contact the former U.S. Army 
& Joint Services Environmental Support Group (ESG) in an 
attempt to verify certain of the veteran's stressors.  
However, it appears that the ESG checked the Operation 
Reports-Lessons Learned and Historical Report of the 3rd/34th 
Artillery for casualty lists, rather than checking the 
corresponding reports for the 1st/84th Artillery.  
Additionally, the ESG indicated to the RO that a copy of the 
veteran's DA Form 66 would be helpful if they were asked to 
perform further record searches.

The Board further notes that the veteran's complete service 
medical records, and his complete official military personnel 
file including his DA Form 66 have not yet been obtained for 
inclusion in the claims file.  Although it appears the RO 
contacted the National Personnel Records Center (NPRC) in an 
attempt to obtain these copies, the NPRC replied in December 
1994 that the records were not available at that time.  The 
NPRC then suggested that the RO file another request for the 
records in 90 days, enclosing a copy of the veteran's DD-214, 
if available.  It does not appear that the RO has yet done 
so.  The Board believes that the RO should make another 
attempt to obtain copies of those records while this case is 
on remand.

Therefore, to ensure that the Department of Veterans Affairs 
(VA) has met its duty to assist the veteran in developing the 
facts pertinent to his claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the 
regional office (RO) for the following development:
 
1.  The RO should make another attempt to 
obtain copies of the veteran's complete 
service medical records and his complete 
service personnel file, including his DA 
Form 66, for inclusion in the claims file 
for review.  

2.  Upon completion of the development 
requested in paragraph 1 above, to the 
extent possible, the RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), send 
USASCRUR a copy of the veteran's DA Form 
66 if available, and request that it 
undertake to verify the veteran's claimed 
stressors, including, but not limited to: 
a) checking the Unit Reports, Morning 
Reports, Lessons Learned and any other 
pertinent records, for the 1st Battalion, 
84th Artillery for the period from March 
1, 1969 to June 30, 1969, to ascertain if 
the wounding or death of any servicemen 
assigned to assist the 3rd Battalion, 34th 
Artillery, are listed therein, and, b) 
checking the Unit Reports, Morning 
Reports, Lessons Learned, and any other 
appropriate records from the 3rd 
Battalion, 34th Artillery, the HHC & Band 
DISCOM of the 9th Infantry Division, and 
any other appropriate units, to determine 
if there were enemy rocket and mortar 
attacks at Dong 
Tam during the time the veteran was stationed at 
that 
base, c) checking the Unit Reports, Morning 
Reports, Lessons Learned, and any other appropriate 
records from Company A AirMobile, Company B 
AirMobile, and Troop D, 3rd Squadron, 5th Cavalry 
(Air Cavalry) for the period from May 1, 1969 
through 
August 31, 1969 to determine if any of the soldiers 
assigned to those units were killed while flying in 
a 
Huey Cobra helicopter near Dong Tam, and 
d) checking all pertinent records relating to the 
deaths 
of William Michael Elbracht, Aircraft Commander, 
Troop D, 3rd Squadron, 5th Cavalry (Incident Date: 
June 25, 1969), Roy Kenneth Williams, Jr., Pilot, 
Troop D, 3rd Squadron, 5th Cavalry (Incident Date:  
June 25, 1969), Martin Lester Taber, Aircraft
Commander, Troop D, 3rd Squadron, 5th Cavalry 
(Incident Date: August 20, 1969), and James Richard 
Waldowski, Pilot, Troop D, 3rd Squadron, 5th Cavalry
(Incident Date: August 20, 1969) to 
ascertain if any
of these soldiers were killed near Dong 
Tam while
flying in a Huey Cobra helicopter.

3.  Upon completion of the development 
requested in 
paragraph 2 above, to the extent 
possible, if the response from USASCRUR 
indicates that additional information is 
needed to verify the veteran's claimed 
stressors, pursuant to the Court of 
Veterans Appeals' statements in the case 
of Cohen v. Brown, 10 Vet.App. 128, 148 
(1997), a copy of that response should 
be provided to the veteran and his 
representative so that he can, if 
possible, provide such additional 
information as may be needed to verify 
his stressors.

 4.  After completion of all the above-
requested development, to the extent 
possible, the RO should examine the 
record to determine if it establishes the 
existence of a stressor or stressors; if 
the existence of a stressor or stressors 
is established, then the veteran should 
be scheduled for a VA psychiatric 
examination, by a VA psychiatrist 
experienced in evaluating PTSD to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The originating agency must furnish the 
examiner a complete and accurate account 
of the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
post-traumatic stress disorder have been 
satisfied by the in-service stressors. 
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  If the 
veteran is found to have post-traumatic 
stress disorder, the examiner is 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis. A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  Upon completion of the development 
requested above to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


